DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on August 12, 2022 is acknowledged.

Allowable Subject Matter
Claims 5-10 and 32-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the substrate is fabricated by exposing a part of a thin film including the piezoelectric material layer, the electrode and the polymer layer using etching,” which renders the claim indefinite since the claim appears to establish that the piezoelectric material layer, the electrode and the polymer layer are not a part of the substrate but are instead components connected to the substrate. In addition, according to paragraphs [0181]-[0182] of the specification, the substrate is fabricated by applying polyimide in an inclined a aluminum mold, debubbling, and curing it. In light of the specification and as best understood by the examiner, the indefinite limitation is interpreted as the substrate, the piezoelectric material layer, the electrode and the polymer layer are fabricated using etching.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hui et al. (US 2021/0021936), hereinafter referred to as Hui.

Regarding claim 1, Hui teaches a voice sensor (FIG. 4 microphone 300A) comprising: 
a substrate (para. [0104] the microphone 300A has a substrate 301); 
a piezoelectric material layer (para. [0104] the microphone 300A includes one or more piezoelectric film layers 309) supported on the substrate (FIG. 4 illustrates the piezoelectric film layer(s) 309 positioned above the substrate 301); 
an electrode (para. [0104] the microphone 300A includes a third electrode 315) positioned above the piezoelectric material layer (para. [0104] the third electrode 315 is positioned above the piezoelectric film layer(s) 309); and 
a polymer layer (para. [0104] the microphone 300A includes a passivation layer 318) positioned above the piezoelectric material layer (para. [0104] the passivation layer 318 is positioned above the piezoelectric film layer(s) 309), 
wherein a unit channel (FIG. 4 the channel formed by the piezoelectric film layer(s) 309 and the third electrode 315) is defined as a combination of the piezoelectric material layer (FIG. 4 the piezoelectric film layer(s) 309) and the electrode (para. [0104]-[0105] an electrical channel is formed between the piezoelectric film layer(s) 309 and the third electrode 315), and a plurality of unit channels (FIG. 4 the channels formed by the piezoelectric film layer(s) 309 and the third electrode 315) is arranged (FIG. 4 the channels formed by the piezoelectric film layer(s) 309 and the third electrode 315 are arranged at each connection between the third electrode 315 and the piezoelectric film layer(s) 309) and separated (FIG. 4 illustrates the connections between the piezoelectric film layer(s) 309 and the third electrode 315 as separated), 
wherein the substrate (FIG. 4 substrate 301) is fabricated by exposing a part of a thin film (FIG. 4 the piezoelectric film layer(s) 309, the third electrode 315, and the passivation layer 318) including the piezoelectric material layer (FIG. 4 the piezoelectric film layer(s) 309), the electrode (FIG. 4 the third electrode 315) and the polymer layer (FIG. 4 the passivation layer 318) using etching (para.  [0106], [0114]-[0119] and [0124]-[0125] the piezoelectric film layer(s) 309, the third electrode 315, and the passivation layer 318 are etched), and integrally supports a device layer (para. [0104] the diaphragm 319) of the voice sensor (para. [0104] the substrate 301 supports the piezoelectric film layer(s) 309 which define the diaphragm 319).

Regarding claim 2, Hui teaches the voice sensor of claim 1. 
Hui further teaches wherein the substrate (FIG. 4 substrate 301) is a silicon substrate (para. [0104] the substrate 301 is made of silicon), and the silicon substrate (FIG. 4 substrate 102301) is back-etched through a Bosch process (para.  [0106], [0114] and [0125] the opening 320 is formed by etching the substrate 301 using a DRIE process) to expose an active area (FIG. 4 the active area including the piezoelectric film layer(s) 309, the third electrode 315, and the passivation layer 318) including a sensor area negative piezoelectric layer (para. [0106], [0114] and [0125] the opening 320, formed using a DRIE process, exposes an active area that includes the piezoelectric film layer(s) 309 which is influenced by a negative voltage).

Regarding claim 3, Hui teaches the voice sensor of claim 1. 
Hui further teaches wherein the exposed part of the thin film (FIG. 4 the piezoelectric film layer(s) 309, the third electrode 315, and the passivation layer 318) including the piezoelectric material layer (FIG. 4 the piezoelectric film layer(s) 309), the electrode (FIG. 4 the third electrode 315) and the polymer layer (FIG. 4 the passivation layer 318) has a circular shape (para. [0104]-[0105] the piezoelectric film layer(s) 309, the third electrode 315, and the passivation layer 318 has a circular shape as illustrated on FIG. 3).

Claims 28-30 are rejected for similar reasons as claims 1-3. 

Claims 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hui in view of Sano et al. (US 2007/0284971), hereinafter referred to as Sano.

Regarding claim 4, Hui teaches the voice sensor of claim 2; however, Hui is silent to wherein the exposed thin film has a width of 0.1 mm to 20 mm.
Sano teaches wherein the exposed thin film (FIG. 1 the exposed part of the piezoelectric film 50, the upper electrode 60, and the passivation layer 20) has a width of 0.1 mm to 20 mm (para. [0039] the width of the cavity 70, which is also the width of the exposed part of the piezoelectric film 50, the upper electrode 60, and the passivation layer 20, has a width of about 100 to 200 micrometers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hui to include wherein the exposed thin film has a width of 0.1 mm to 20 mm, as taught by Sano.
One of ordinary skill would have been motivated to include this modification to prevent the vibrating components from coming in contact with the substrate (para. [0033]).

Claim 31 is rejected for similar reasons as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin et al. (US 2010/0327702) teaches a piezoelectric micromachined transducer (PMT) 500, illustrated on FIG. 5, with a similar structure as the structure recited on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNY H TRUONG/Examiner, Art Unit 2653